NUMBER 13-21-00203-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


D. WILSON CONSTRUCTION COMPANY,                                         Appellant,

                                             v.

FILEGONIA SITE CONTRACTORS, LLC,                                         Appellee.


                   On appeal from the 93rd District Court
                        of Hidalgo County, Texas.


                         MEMORANDUM OPINION

              Before Justices Benavides, Hinojosa, and Silva
                Memorandum Opinion by Justice Hinojosa

   This case arises from the denial of a motion to compel arbitration. By two issues,

appellant D. Wilson Construction Company (DWCC) contends the trial court abused its

discretion by: (1) refusing to compel arbitration between DWCC and appellee Filegonia

Site Contractors, LLC (Filegonia), and (2) refusing to stay the litigation between the

parties. We reverse and remand.
                                     I.     BACKGROUND

A.     Underlying Facts

       DWCC is the general contractor for a construction project for the Pharr-San Juan-

Alamo (PSJA) Aquatic Facility owned by the City of Pharr, Texas. DWCC contracted with

Filegonia to be a subcontractor on the project. The parties signed a subcontract which

provided that Filegonia would receive $1.475 million for its services. The subcontract also

included an arbitration provision, which set forth the following agreement:

       ARBITRATION: Except as otherwise provided herein, any controversy,
       claim, or dispute between [DWCC] and [Filegonia] arising out of or related
       to the Subcontract, the breach thereof, or any other issue related to the
       Project, shall at [DWCC]’s sole option and discretion be resolved by
       arbitration in accordance with the most current edition of the Construction
       Industry Arbitration Rules of the American Arbitration Association, and
       judgment upon the award rendered by the arbitrator or arbitrators may be
       entered in any court having jurisdiction thereof.

       The subcontract further provided that the subcontract would be enforceable under

the Federal Arbitration Act (FAA), agreeing that “[t]he arbitration rights set forth herein

shall be specifically enforceable under the Federal Arbitration Act, 9 U.S.C. 1, et seq., the

parties agreeing that the transactions contemplated hereunder will have an effect on

interstate commerce.”

B.     The Litigation

       In March 2021, Filegonia sued DWCC and the City of Pharr, contending it was

owed money under the subcontract for services performed. Filegonia asserted breach of

contract and unjust enrichment claims, claiming it was owed $450,426.07.

       DWCC filed a motion to compel arbitration and to stay litigation on April 5, 2021.

Filegonia filed a response to the motion, arguing that arbitration should not be compelled

                                             2
because: (1) the FAA did not apply because the transaction did not involve interstate

commerce; (2) the agreement was unconscionable; and (3) the agreement lacked

consideration and was illusory. The trial court held a hearing on the motion to compel

arbitration on May 14, 2021. After hearing arguments of counsel and taking the matter

under advisement, the trial court denied the motion to compel arbitration and stay litigation

on June 8, 2021. DWCC subsequently filed this interlocutory appeal. 1 See TEX. CIV.

PRAC. & REM. CODE ANN. § 51.016.

                               II.      MOTION TO COMPEL ARBITRATION

A.     Standard of Review and Applicable Law

       “We review a trial court’s order denying a motion to compel arbitration for abuse of

discretion.” Henry v. Cash Biz, LP, 551 S.W.3d 111, 115 (Tex. 2018) (citing In re Labatt

Food Serv., L.P., 279 S.W.3d 640, 642–43 (Tex. 2009) (orig. proceeding)). “We defer to

the trial court’s factual determinations if they are supported by evidence but review its

legal determinations de novo.” Id. “Whether the claims in dispute fall within the scope of

a valid arbitration agreement and whether a party waived its right to arbitrate are

questions of law, which are reviewed de novo.” Id.; Perry Homes v. Cull, 258 S.W.3d 580,

598 & n.102 (Tex. 2008).

       Under the FAA, a presumption exists in favor of agreements to arbitrate. See

Henry, 551 S.W.3d at 115 (citing In re FirstMerit Bank, N.A., 52 S.W.3d 749, 753 (Tex.

2001) (orig. proceeding)). A “party seeking to compel arbitration must establish the

existence of a valid arbitration agreement and that the claims at issue fall within the scope



       1   The other defendant, the City of Pharr, is not a party to this appeal.
                                                       3
of that agreement.” Id. (citing Venture Cotton Coop. v. Freeman, 435 S.W.3d 222, 227

(Tex. 2014)). When the party that seeks to compel arbitration meets this burden, the

burden shifts to the opposing party, who must prove an affirmative defense to avoid

arbitration. Id. “[A]ny doubts concerning the scope of arbitrable issues should be resolved

in favor of arbitration, whether the problem at hand is the construction of the contract

language itself or an allegation of waiver, delay, or a like defense to arbitrability.” Id.

(quoting In re Serv. Corp. Intern., 85 S.W.3d 171, 174 (Tex. 2002) (per curiam) (orig.

proceeding)).

      Courts determine whether an enforceable agreement to arbitrate exists by applying

“ordinary principles of state contract law.” G.T. Leach Builders, LLC v. Sapphire V.P., LP,

458 S.W.3d 502, 524 (Tex. 2015) (quoting In re Rubiola, 334 S.W.3d 220, 224 (Tex. 2011)

(orig. proceeding)). Generally, “parties must sign arbitration agreements before being

bound by them.” In re Rubiola, 334 S.W.3d at 224. Whether an agreement to arbitrate is

enforceable is a question of law that we review de novo. See Rachal v. Reitz, 403 S.W.3d

840, 843 (Tex. 2013).

B.    Analysis

      The record shows that DWCC and Filegonia were signatories to a subcontract

which provided that Filegonia would receive $1.475 million for its services rendered. The

subcontract included an arbitration provision. Filegonia’s lawsuit contends that DWCC

owes it monies promised under the subcontract. Based on the record before us, we

conclude that DWCC established the existence of a valid arbitration agreement. 2 See


      2   Neither party disputed the existence of an arbitration agreement, either.

                                                     4
Henry, 551 S.W.3d at 115; Venture Cotton Coop., 435 S.W.3d at 227. We further

conclude, based on the pleadings and record, that this dispute falls within the scope of

the arbitration agreement. See Perry Homes, 258 S.W.3d at 598 & n.102.

       The burden thus shifted to Filegonia to prove an affirmative defense to avoid

arbitration. See Henry, 551 S.W.3d at 115; Royston, Rayzor, Vickery & Williams, LLP v.

Lopez, 467 S.W.3d 494, 499–500 (Tex. 2015). In its response to the motion to compel

arbitration and the related hearing, Filegonia asserted three affirmative defenses to

arbitration: (1) the FAA could not apply because the transaction between DWCC and

Filegonia did not involve interstate commerce; (2) the agreement was unconscionable;

and (3) the agreement lacked consideration and was an illusory promise. Because the

trial court did not explain in its order which defense it relied upon to deny arbitration, we

address each in turn. See U.S. Lawns, Inc. v. Castillo, 347 S.W.3d 844, 847–48 (Tex.

App.—Corpus Christi–Edinburg 2011, pet. denied).

       1.     Interstate Commerce

       Filegonia’s first defense asserted that the FAA could not apply because the

transaction between the parties did not involve interstate commerce. At the hearing,

Filegonia contended that there was “no evidence” to “support a finding of the application

of interstate commerce.”

       “The FAA does not require a substantial effect on interstate commerce; it only

requires that commerce be involved or affected.” In re ReadyOne Indus., Inc., 294 S.W.3d

764, 769 (Tex. App.—El Paso 2009, orig. proceeding) (citing In re L & L Kempwood

Assocs., L.P., 9 S.W.3d 125, 127 (Tex. 1999) (orig. proceeding) (per curiam)). If the


                                             5
parties expressly choose for the FAA to govern their arbitration agreement, the agreement

should be enforced regardless of the parties’ nexus to interstate commerce. See In re

Kellogg Brown & Root, 80 S.W.3d 611, 617 (Tex. App.—Houston [1st Dist.] 2002, orig.

proceeding); In re Jim Walter Homes, Inc., 207 S.W.3d 888, 896 (Tex. App.—Houston

[14th Dist.] 2006, orig. proceeding) (“Courts honor the parties’ agreement to be bound by

the FAA, upholding choice-of-law provisions providing for application of the FAA.”); see

also Unit Tex. Drilling, LLC v. Morales, No. 13-10-00247-CV, 2010 WL 2968046, at * 3

(Tex. App.—Corpus Christi–Edinburg July 29, 2010, pet. denied) (mem. op.).

       Thus, it is “unnecessary for this Court to examine whether the parties before this

Court were involved in interstate commerce” because “[t]he express language in the

agreement controls.” See In re ReadyOne Indus., Inc., 294 S.W.3d at 769; see also In re

AdvancePCS Health, L.P., 172 S.W.3d 603, 605–06 & n.3 (Tex. 2005) (orig. proceeding)

(per curiam). Here, DWCC and Filegonia’s subcontract recited that “[t]he arbitration rights

set forth herein shall be specifically enforceable under the Federal Arbitration Act, 9

U.S.C. 1, et seq., the parties agreeing that the transactions contemplated hereunder will

have an effect on interstate commerce.” This Court will presume that “a party who signs

a contract knows its contents.” In re ReadyOne Indus., Inc., 294 S.W.3d at 769 (quoting

Cantella & Co. v. Goodwin, 924 S.W.2d 943, 944 (Tex. 1996) (orig. proceeding) (per

curiam)). We thus conclude that this defense to arbitration is without merit.

       2.     Unconscionability

       As its second defense, Filegonia argued that the arbitration provision is

unconscionable. While arbitration agreements are not inherently unconscionable, an


                                             6
unconscionable arbitration agreement will be unenforceable under Texas law. See In re

Poly-America, L.P., 262 S.W.3d 337, 348 (Tex. 2008) (orig. proceeding); In re Palm

Harbor Homes, Inc., 195 S.W.3d 672, 677–78 (Tex. 2006) (orig. proceeding).

       Unconscionability may be either procedural or substantive. See In re Palm Harbor

Homes, Inc., 195 S.W.3d at 678. In general, procedural unconscionability refers to the

circumstances surrounding the agreement to the arbitration provision, and substantive

unconscionability concerns the fairness of the arbitration provision itself. Id. The basic

test for substantive unconscionability is “whether, given the parties’ general commercial

background and the commercial needs of the particular trade or case, the clause involved

is so one-sided that it is unconscionable under the circumstances existing when the

parties made the contract.” In re FirstMerit Bank, N.A., 52 S.W.3d at 757.

       Affirmative defenses to arbitration, including unconscionability, must attack the

arbitration provision specifically and not the contract as a whole. See Royston, 467

S.W.3d at 500–01. If the defense attacks the contract in its entirety, the issue is for the

arbitrator and not the court. See id.; In re Labatt Food Serv., L.P., 279 S.W.3d at 647–48.

       Filegonia cited four bases for its unconscionability argument: (1) no mutuality of

obligation; (2) the subcontract’s notice provision for claims; (3) the subcontract’s limitation

of liability provision for claims involving the City; and (4) DWCC’s alleged noncompliance

with the subcontract’s mediation provision.

              a.     No Mutuality of Obligation

       Filegonia first contends that there is no mutuality of obligation because the

arbitration provision provides that any dispute between DWCC and Filegonia “shall at


                                              7
[DWCC’s] sole option and discretion be resolved by arbitration.” The Texas Supreme

Court, however, has already addressed this issue in Royston. See 467 S.W.3d at 501. In

Royston, the high court concluded that “an arbitration agreement that requires arbitration

of one party’s claims but does not require arbitration of the other party’s claims is not so

one-sided as to be unconscionable.” See id. (citing In re FirstMerit Bank, 52 S.W.3d at

757–58). We thus find this sub-point unpersuasive.

                b.   Notice, Limitation of Liability, and Mediation Provisions

       We address the next three points together. First, Filegonia complains that the

subcontract provided that Filegonia had to submit “Claims,” as defined by the subcontract,

to DWCC “in writing within 72 hours after the occurrence of the event giving rise to the

Claim, or, if earlier, in advance of the time required for submitting any such Claim under

the Contract Documents, or such longer period required by law.” The subcontract

explained that the purpose of this notice was to allow DWCC “the opportunity to

investigate claims and mitigate potential damages before they are incurred.” Filegonia

contends that this provision is unconscionable because it “severely limits” its rights and

only applies to Filegonia and not DWCC.

       Second, Filegonia argues that the subcontract’s limitation of liability is

unconscionable. This provision provides that it is “expressly understood and agreed” that

“[DWCC] shall never be liable to [Filegonia] to any greater extent than Owner is liable to

[DWCC].” Filegonia contends that this unfairly limits DWCC’s liability to the City of Pharr,

if any, despite any violations of the contract DWCC may have committed to the detriment

of Filegonia.


                                             8
       Third, Filegonia contends that DWCC did not comply with the mediation

requirement under the subcontract whatsoever. The mediation provision expressed that

Filegonia agreed to “submit any dispute to mediation and to negotiate in good faith to

reach an agreement with respect to the dispute prior to filing a demand for arbitration.” At

the hearing on the motion to compel, DWCC explained that it had attempted mediation

but had to stop the proceeding when the mediator admitted that he might have a conflict

of interest in the case. No subsequent attempts at mediation were made. Filegonia

contends that DWCC’s failure to mediate these disputes should bar it from invoking the

subcontract’s arbitration provision.

       All of these points, however, deal with the subcontract as a whole, not with the

arbitration provision itself. See Royston, 467 S.W.3d at 500–01; In re FirstMerit Bank,

N.A., 52 S.W.3d at 756. Because Filegonia is attacking the subcontract in its entirety and

not the arbitration agreement specifically, Texas law declares that these issues are for an

arbitrator to resolve, not a trial court. See id. In conclusion, we find Filegonia’s affirmative

defense of unconscionability to be unconvincing.

       3. Lack of Consideration/Illusory Promise

       All contracts, including arbitration agreements, must be supported by

consideration. See In re Palm Harbor Homes, Inc., 195 S.W.3d at 676. Consideration is

a bargained for exchange of promises or performances between contracting parties. See

Ulico Cas. Co. v. Allied Pilots Ass’n, 262 S.W.3d 773, 790 (Tex. 2008). It “consists of

benefits and detriments—the detriments must induce the parties to make the promises[,]

and the promises must induce the parties to incur the detriments.” Id. (cleaned up). When


                                               9
the consideration consists of mutual promises between the parties, the agreement is a

“bilateral contract”—one in which “there are mutual promises between two parties to the

contract, each party being both a promisor and a promisee.” Vanegas v. Am. Energy

Servs., 302 S.W.3d 299, 302 (Tex. 2009).

       “When illusory promises are all that support a purported bilateral contract, there is

no contract.” Id. at 301 (quoting Light v. Centel Cellular Co. of Tex., 883 S.W.2d 642,

644–45 (Tex. 1994)). Promises are illusory and unenforceable when they fail to bind the

promisor, who retains the option of discontinuing performance. Royston, 467 S.W.3d at

505. In general, if a party has the unlimited right to terminate an agreement and avoid its

promised obligation without prior notice, the agreement is considered illusory and is

unenforceable due to its lack of mutual consideration. Weekley Homes, L.P. v. Rao, 336

S.W.3d 413, 419 (Tex. App.—Dallas 2011, pet. denied) (citing In re C & H News Co., 133

S.W.3d 642, 647 (Tex. App.—Corpus Christi–Edinburg 2003, orig. proceeding)).

       Filegonia does not argue that the entire subcontract lacks consideration; rather, it

argued that only the arbitration provision in the subcontract lacks consideration because

DWCC has the option to decide whether claims within the scope of the clause should be

arbitrated. However, a plaintiff “cannot both have his contract and defeat it too.” In re

Weekley Homes, L.P., 180 S.W.3d 127, 135 (Tex. 2005) (orig. proceeding). Here,

Filegonia filed suit against DWCC to enforce the subcontract and recover alleged monies

owed—thus acknowledging that a contract with consideration exists. “And an arbitration

provision that is part of a larger underlying contract may be supported by the consideration

supporting the underlying contract.” Royston, 467 S.W.3d at 505; see Rachal, 403 S.W.3d


                                            10
at 847–48 (rejecting an attempt to invalidate an arbitration provision based on lack of

consideration because that party had accepted benefits under the agreement and was

suing to enforce its terms). We conclude that there was no illusory promise made by

DWCC to Filegonia.

         4. Conclusion

         We find Filegonia’s asserted defenses against arbitration—lack of interstate

commerce, unconscionability, and lack of consideration—unpersuasive. We sustain this

issue.

                                       III.    REQUEST FOR STAY

         By its second issue, DWCC contends the trial court erred when it denied its motion

to stay litigation pending litigation. 3 We agree. Section 3 of the FAA, entitled “Stay of

proceedings where issue therein referable to arbitration,” provides as follows:

         If any suit or proceeding be brought in any of the courts of the United States
         upon any issue referable to arbitration under an agreement in writing for
         such arbitration, the court in which such suit is pending, upon being satisfied
         that the issue involved in such suit or proceeding is referable
         to arbitration under such an agreement, shall on application of one of the
         parties stay the trial of the action until such arbitration has been had in
         accordance with the terms of the agreement, providing the applicant for the
         stay is not in default in proceeding with such arbitration.

9 U.S.C. § 3 (emphasis added). Under Section 3, a stay is not dependent on a party’s

submission of the dispute to an arbitration association. Rapid Settlements, Ltd. v. SSC

Settlements, LLC, 251 S.W.3d 129, 142–43 (Tex. App.—Tyler 2008, no pet.);



         3 We disagree with Filegonia that the “Agreed Order Partially Staying Litigation Pending

Interlocutory Appeal” rendered this issue moot. It does not. The issue before us requested a stay of litigation
pending arbitration of the case; the agreed order stayed litigation pending the resolution of this appeal.
Accordingly, we address the issue.
                                                     11
Feldman/Matz Ints., L.L.P. v. Settlement Capital Corp., 140 S.W.3d 879, 888 (Tex. App.—

Houston [14th Dist.] 2004, orig. proceeding). Thus, the trial court was required to grant

DWCC’s motion to stay litigation if (1) a written arbitration agreement existed and (2) any

issue involved in the litigation was referable to arbitration under the agreement. See 9

U.S.C. § 3. Because we held in the previous section that the parties have a valid

arbitration agreement and that the dispute at hand is encompassed by the arbitration

provision, the trial court must stay all proceedings pending that arbitration. See Rapid

Settlements, Ltd., 251 S.W.3d at 142–43. We sustain this issue.

                                   IV.    CONCLUSION

       We reverse the trial court’s judgment and remand for proceedings consistent with

this opinion.


                                                              LETICIA HINOJOSA
                                                              Justice

Delivered and filed on the
30th day of August, 2022.




                                            12